

SECURITY AGREEMENT


THIS SECURITY AGREEMENT, dated January 30, 2008, by and between Karat Platinum,
LLC, with an address at 15 Hoover Street, Inwood, New York 11096 (the “Debtor”),
and Continental Capital, LLC, a New York limited liability company, with an
address at 1439 E. 21st Street, Brooklyn, New York 11230 (the “Secured Party”).


WITNESSETH:


WHEREAS, the Secured Party has advanced funds to Debtor in the amount of One
Million Dollars ($1,000,000), as evidenced by a Secured Promissory Note dated
January 30, 2008 (the “Note”; capitalized terms used herein not otherwise
defined shall have the meanings given to such terms in the Note);


WHEREAS, as a condition precedent to the making of such loan by the Secured
Party to the Debtor, the Secured Party has required that Debtor enter into, and
Debtor has agreed to enter into, this Security Agreement (this “Agreement”)
assigning, pledging, conveying, hypothecating, transferring, granting, and
delivering to the Secured Party a continuing lien on and first priority security
interest in and to all of Debtor's right, title and interest with respect to the
inventory of the Debtor, as described in Schedule A annexed hereto (the
“Collateral”), as collateral security for Debtor's obligations to the Secured
Party pursuant to the Note, on the terms and conditions set forth herein;


NOW THEREFORE, and in consideration of Debtor obtaining the loan from the
Secured Party with knowledge that the Secured Party would not have advanced the
funds but for the promises of Debtor hereunder, Debtor binding itself and its
successors and assigns, does hereby promise, covenant, and agree as follows:
 
1. SECURITY INTEREST.


1.1 Grant of Security. As security for the performance by the Debtor of the
terms and provisions of the Note, Debtor hereby grants a continuing lien and
first priority security interest to the Secured Party in all of Debtor's right,
title and interest, in the Collateral.


1.2 Continuing Agreement. This Security Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until performance and payment in full of the Note.
 
 
1

--------------------------------------------------------------------------------

 


1.3 Minimum Collateral and Monthly Reports. The Debtor agrees that at all times
until the Note is paid in full that the meltdown value of the Collateral shall
not be less than 125% of the Principal Amount. Within 20 days following the end
of each month, the Chief Financial Officer of Debtor shall provide the Secured
Party with a report disclosing the meltdown value of the Collateral, as of the
most recent practicable date of the preceding month, provided, however, for the
last month of the Debtor’s fiscal year, the report will be submitted no earlier
than when the audited financial statements of the Debtor are completed. The
Parties agree that the first such monthly report to be provided by Debtor to the
Secured Party shall be due March 20, 2008 and shall report on the Collateral as
of the end of February 2008.


2. REPRESENTATIONS, WARRANTIES, CONVENANTS AND AGREEMENTS OF THE DEBTOR.


2.1 The Debtor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Debtor and no further action is required by the Debtor. This
Agreement constitutes a legal, valid and binding obligation of the Debtor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.
 
2.2 The Debtor represents and warrants that it has no other place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants).
 
2.3 The Debtor is the owner of the Collateral, subject to a continuing lien and
security interest in all of the assets and personal property of the Debtor held
by Sentra Consulting Corp. pursuant to and accordance with the General Security
Agreement dated July 11, 2007, as amended on August 22, 2007, (the “Sentra
Security Interest”) and is fully authorized to grant the Security Interest in
and to pledge the Collateral. There is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that have been filed in favor of the Secured Party
pursuant to this Agreement and other than those that have been filed in
accordance with the Sentra Security Interest) covering or affecting any of the
Collateral.
 
2.4 The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and may not
relocate such books of account and records unless it delivers to the Secured
Party at least 10 business days prior to such relocation (i) written notice of
such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Party valid,
perfected and continuing liens in the Collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5 This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral securing the payment and performance of the Note and,
upon making the filings described in the immediately following sentence, a
perfected security interest in such Collateral. Except for the filing of an
assignment on Form UCC-3 under the UCC relating to the assignment of the Sentra
Security Interest to the Secured Party, no authorization or approval of or
filing with or notice to any governmental authority or regulatory body is
required either (i) for the grant by the Debtor of, or the effectiveness of, the
Security Interest granted hereby or for the execution, delivery and performance
of this Agreement by the Debtor or (ii) for the perfection of or exercise by the
Secured Party of its rights and remedies hereunder.
 
2.6 Concurrently with the execution of this Agreement, the Debtor is delivering
to the Secured Party one or more executed UCC financing statements on Form UCC-3
with respect to the Security Interest for filing in the State of New York and in
such other jurisdictions as may be requested by the Secured Party.
 
2.7 The execution, delivery and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which the Debtor is a party or by which the Debtor is bound. Other than the
consent of Sentra Consulting Corp., no consent is required for the Debtor to
enter into and perform its obligations hereunder.
 
2.8 The Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the Secured Party until this Agreement and the
Security Interest hereunder shall terminate. The Debtor hereby agrees to defend
the same against any and all persons. The Debtor shall use commercially
reasonable efforts to safeguard and protect all Collateral for the account of
the Secured Party. At the request of the Secured Party, the Debtor will sign and
deliver to the Secured Party at any time or from time to time one or more
financing statements pursuant to the UCC (or any other applicable statute) in
form reasonably satisfactory to the Secured Party and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Secured Party to be, necessary or desirable to effect the rights and obligations
provided for herein. Without limiting the generality of the foregoing, the
Debtor shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interest hereunder, and the Debtor shall obtain and
furnish to the Secured Party from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.
 
2.9 The Debtor will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral without the prior written consent
of Secured Party, except in the ordinary course of business.
 
2.10 The Debtor shall keep and preserve its Inventory in good condition, repair
and order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.
 
2.11 The Debtor shall permit the Secured Party and its representatives and
agents to inspect the Collateral upon reasonable notice and at reasonable times,
and to make copies of records pertaining to the Collateral as may be requested
by the Secured Party from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
2.12 The Debtor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.
 
2.13 The Debtor shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.
 
2.14 All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.
 
3. EVENTS OF DEFAULT.


3.1  Definition of Event of Default. A default by Debtor under any of the terms
and provisions of this Security Agreement or the occurrence of an Event of
Default pursuant to the terms and provisions of the Note shall constitute an
“Event of Default” by Debtor under this Security Agreement.


3.2  Remedies. Upon the occurrence and continuation of an Event of Default, the
Secured Party may declare all obligations secured hereby immediately due and
payable and shall have all the remedies of a secured party under the laws of the
State of New York with respect to the Collateral.


4. MISCELLANEOUS.


4.1 Waiver. No course of dealing or usage of trade, and no oral or written
representations or agreement, between Debtor and the Secured Party, whether or
not relied on or acted upon, and no act, delay or omission by the Secured Party
in exercising any right or remedy hereunder or with respect to the Note shall
operate as a waiver thereof or of any other right or remedy, and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right or remedy. The giving of notice or a demand by
the Secured Party at any time shall not operate as a waiver in the future of the
Secured Party’s right to exercise any right or remedy without notice or demand.
The Secured Party may remedy any default by Debtor in any reasonable manner,
without waiving the default remedied, and without waiving any other prior or
subsequent default by Debtor.


4.2 Remedies Cumulative. All rights and remedies with respect to the Note or the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly, alternatively, successively, or
concurrently at such time or at such times as the Secured Party deems expedient.
 
 
4

--------------------------------------------------------------------------------

 


4.3 Amendment. This Security Agreement may be amended or modified only by a
writing signed by all of the parties hereto and any provision hereof may be
waived only by a writing signed by each and all of the Secured Party and the
Debtor.


4.4 Severability. The provisions of this Security Agreement are severable, and
if any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Security Agreement in any jurisdiction.


4.5 Assignment. The benefits of this Security Agreement shall inure to the
benefit of the successors and assigns of the Secured Party. The rights and
obligations of the Debtor under this Security Agreement shall not be assigned or
delegated, by operation of law or otherwise, and any such assignment or
attempted assignment shall be void, of no force or effect.


4.6  Headings. The headings contained herein shall be for convenience of
reference only and shall not have any bearing in the meaning of the provisions
contained herein.


4.7  Interpretation. (a) Reference to any agreement, document, or instrument
means such agreement, document, or instrument, as may be modified, amended,
restated, or otherwise supplemented from time to time. Reference to any law,
statute, regulation, rule, or ordinance shall mean law, statute, regulations,
rule, or ordinance as amended, modified, codified, replaced, or reenacted, in
whole or in part, from time to time. (b) "Including" (and with correlative
meaning "include") means including, without limiting the generality of any
description preceding such term means not limited to. (c) With respect to the
determination of any period of time, "from" means "from and including" and "to"
means "to but excluding". (d) References to any documents, instruments, or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules,
or amendments thereto.


4.8  CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PRINCIPLES.


4.9  Jurisdiction. The Secured Party and Debtor hereby irrevocably consents to
the jurisdiction of the state or federal courts located in New York County, New
York, in connection with any action or proceeding arising out of or relating to
the Note, this Security Agreement or the Collateral, or any document or
instrument delivered with respect to the Note, or the transactions and the
relationships established thereunder.


4.10 Construction and Joint Preparation. The Secured Party and Debtor agree that
this Security Agreement shall be deemed to have been jointly and equally drafted
by them, and that the provisions of this Security Agreement therefore shall not
be construed against a party or parties on the ground that such party or parties
drafted or was more responsible for the drafting of any such provision(s). The
parties further agree that they have each carefully read the terms and
conditions of this Security Agreement, that they know and understand the
contents and effect of this Security Agreement and that the legal effect of this
Security Agreement has been fully explained to its satisfaction by counsel of
its own choosing. As used in this Security Agreement, the masculine, feminine or
neuter gender and the singular or plural numbers shall each be deemed to include
the other whenever the context so requires.
 
 
5

--------------------------------------------------------------------------------

 


4.11 THE SECURED PARTY AND DEBTOR WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY.
ALL PARTIES TO THIS AGREEMENT UNCONDITIONALLY, IRREVOCABLY, AND EXPRESSLY WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, SUIT, COUNTERCLAIM, OR
CROSS-CLAIMS ARISING DIRECTLY OR INDIRECTLY IN ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT, OR OTHERWISE) IN ANY WAY ARISING OUT OF OR OTHERWISE RELATING TO
THIS AGREEMENT OR TRANSACTIONS OR THE RELATIONSHIPS ESTABLISHED THEREUNDER. ALL
PARTIES CONFIRM THAT THE FOREGOING WAIVER OF A TRIAL BY JURY IS INFORMED AND
FREELY MADE.


IN WITNESS WHEREOF, the undersigned have executed this Security Agreement on the
date first set forth above.

       
DEBTOR:
 
KARAT PLATINUM, LLC
 
   
   
  By:   /s/ Gary M. Jacobs  

--------------------------------------------------------------------------------

Name: Gary M. Jacobs   Title:  Chief Financial Officer

       
SECURED PARTY:
 
CONTINENTAL CAPITAL, LLC
 
   
   
  By:   /s/ Jacob Davidowitz  

--------------------------------------------------------------------------------

Name:  Jacob Davidowitz   Title:  Managing Member

       
CONSENTED TO:
 
SENTRA CONSULTING CORP.
 
   
   
  By:   /s/ Gary M. Jacobs  

--------------------------------------------------------------------------------

Name: Gary M. Jacobs  
Title:  Chief Financial Officer

 
 
6

--------------------------------------------------------------------------------

 